In an action to recover for personal injuries, the defendant third-party plaintiff appeals from (1) an order of the Supreme Court, Suffolk County, entered May 16, 1979, which, inter alia, (a) granted plaintiff’s motion to set aside the jury verdict in favor of defendant on the issue of liability and (b) ordered a new trial and (2) a judgment of the same court, entered June 6, 1979, which dismissed the third-party complaint. Order modified by deleting the first and second decretal paragraphs thereof, and substituting therefor provisions (1) denying the plaintiff’s motion to set aside the verdict and for a new trial, and (2) directing that judgment be entered in favor of defendant upon the jury verdict. As so modified, order affirmed, without costs or disbursements. Judgment affirmed, without costs or disbursements. On the facts presented in the instant record, it cannot be said that the preponderance of the evidence in favor of plaintiff was so great that the finding in favor of the defendant could not have been reached upon any fair interpretation of the evidence (see Olsen v Chase Manhattan Bank, 10 AD2d 539, 544, affd 9 NY2d 829). Lazer, J. P., Mangano, Gibbons and Margett, JJ., concur.